2/11/2015                                                                              TDCJ Offender Details               ~)    ""'b.5 /p - 0    J
         TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                                         m        TOCJ Home   Ell   New Offender Se;wch




   Offender Information Details
   I Return to Search list I

   SID Number:                                                                    04078538

   TDCJ Number:                                                                   01828820

   Name:                                                                          JONES,VIRGIL                                                         •
   Race:                                                                           B
   Gender:                                                                         M

   DOB:                                                                            1966-02-09

   Maximum Sentence Date:                                                          LIFE SENTENCE

   Current Facility:                                                               ESTELLE

   Projected Release Date:                                                         LIFE SENTENCE

   Parole Eligibility Date:                                                        2041-12-06

   Offender Visitation Eligible:                                                  YES

   Information provided is updated once daily during weekdays and multiple times
   perday                                              .
   on visitation days. Because this information is subject to change, family
   members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                     Offender is not scheduled for release at
                                                                               this time.

   Scheduled Release Type:                                                     Will be determined when release date is
                                                                               scheduled.

   Scheduled Release                                                           Will be determined when release date is
   Location:                                                                   scheduled.



        Parole Review Information
   Offense Histor :
       Offense                                                       Sentence                                          Sentence (YY-
http://offender.tdcj .state. tx. us/Offender Sear chioffender Detai l.acti on?si d= 04078538                                                               1/2
2111/2015                                                                             TDCJ Offender Details

          Date                       Offense                             Date            County Case No.           MM~DD}


      1995-06-01                 INDEC W/CHILD                        1998-03-31          BRAZOS      24,048-272    5-00-00

                             ATTEMPTED FAIL TO
      2000-05-24                                                      2000-09-28          HARRIS        847927      1-00-00
                                 REGISTER

                             INDECENCY W/CHILD                                                         12-00451-
      2010-06-01                                                      2012-12-14          BRAZOS                   9999-99-99
                                 CONTACT                                                               CRF-272




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                     New Offender Search                      TDCJ Home Page




http://offender. tdcj .state.tx. us/OffenderSear chioffender Detai l.acti on?si d= 04078538                                     212